 In the Matter of GREEN BAY DROP FORGE COMPANYandUNITEDFARM EQUIPMENT AND METAL WORKERS OF AMERICA, CIOCase No. 13-R-3663.-Decided February 1, 1915Mr. F. N. Trowbridge,of Green Bay, Wis., for-the Company.Meyers cfi Meyers,byMr. H. E. Baker,of Chicago, Ill., for the CIO.Mr. A. J. Eberhardy,of Chicago, Ill., for the AFL. _Mr. Harold M. Humphreys,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Farm Equipment andMetalWorkers of America, CIO, herein called the CIO, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Green Bay Drop Forge Company, GreenBay, Wisconsin, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Gustaf B. Erickson, Trial Examiner.Said hearing was heldatGreen Bay, Wisconsin, on December 28, 1944.The Company,the CIO, and International Brotherhood of Blacksmiths, Drop Forg-ers & Helpers, Local 93; AFL, herein called the AFL, appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing, on the issues.At the hearing, the AFL moved to dismiss thepetition and the Trial Examiner referred the motion to the Boardfor determination.For reasons set forth in Section III,infra,themotion is denied.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGreen Bay Drop Forge Company, a Wisconsin corporation, oper-ates a drop forge plant at Green Bay, Wisconsin, where it is engaged60 N. L. R B., No. 68.334 GREEN BAY DROP FORGE COMPANY335in jobbing drop forge products; the Company also maintains a ma-chine shop at Green Bay which manufactures precision machinery.Raw materials used by the Company consist of steel bars, fabricatedmetal sheets, and forgings.During the past 12-month period, theCompany purchased raw materials amounting in value to more than$100,000, of which approximately 50 percent was received from pointsoutside the State of Wisconsin.For the same period the Company'ssales amounted in value to more than $500,000, of which more than50 percent was shipped to points outside the State of Wisconsin.The Company admits that it is engaged in commerce within themeaning of the National Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Farm Equipment and Metal Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor.organiza-tion admitting to membership employees of the Company.International Brotherhood of Blacksmiths, Drop Forgers & Help-ers,-Local 93, affiliated with the American Federation of Labor, is alabor organization admitting to membership employees of the Com-pany.III.THEQUESTION CONCERNING REPRESENTATIONThe Company has refused, to grant recognition to the CIO as thecollective bargaining representative of certain of its employees.Since 1933 the AFL has been recognized by the Company as itsemployees' exclusive bargaining agent.These parties are bound bya contract whose anniversary date is March 1, and which providesfor automatic renewal for yearly periods "unless notice is filed byeither party in writing of a desire for a change or modification, 30days prior to expiration of any such period." In May 1944, the CIOfiled a petition with the Board, seeking an investigation and certifi-cation of representatives of employees of the Company, which wasdismissed on August 19, 1'944, upon the ground that the agreementbetween the Company and the AFL constituted a bar to the proceed-ing.'This dismissal was "without prejudice to the right of the CIOto file a petition a reasonable time prior to March 1, 1945, the nextrenewal date of the contract."On September 18, 1944, the CIO filedthe petition in the instant case.It is claimed by the AFL that the CIO's petition was prematurelyfiled, is consequently defective, and that its contract with the Companyprecludes a current determination of representatives.The AFL also'asserts that certain matters now pending before the War Labor Boardwarrant a dismissal of the petition.We are not persuaded that the'Matter of Green Bay DropForge Company,57 N. L. R B. 1417. 336DECISIONSOF NATIONAL LABOR RELATIONS BOARDpetition is fatally defective merely because it was filed in September1944.The issues in the case were brought to a hearing considerablylater, and no prejudice to the contracting parties was shown to haveresulted from the CIO's action.Apart from any question of timelynotice, inasmuch as the anniversary date of the agreement betweenthe Company and the AFL is approximately 1 InQitth from the pres-ent time, we find that it does not constitute a bar to this proceeding.2Furthermore, the War Labor Board proceedings adverted to in therecord, are insufficient reason to delay a present determination ofrepresentatives, for the AFL has been recognized by the Companysince 1933 and, during that period, apparently obtained for the em-ployees it represented the benefits of collective bargaining.3A statement of a Board agent, introduced into evidence at thehearing, indicates that the CIO represents a substantial number ofemployees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE,APPROPRIATE llNITThe parties are agreed that the appropriate, unit should consist of.allproduction and., maintenance employees, including probationaryemployees and watchmen, but excluding office and clerical employees,militarized armed guards, and supervisory employees.They are indisagreement, however, concerning foremen.The Company wouldexclude these employees on the ground that they are supervisory per-sonnel, the AFL would include them, and the CIO states that it willabide by the- Board's determination.The four foremen in question are also known as working foremen.Originally production workers, they were included in the unit coveredby the contract between the Company and the AFL and, after theirpromotion to their present positions, the AFL continued'to bargainfor them.However, they are paid a monthly salary, whereas theproduction and maintenance employees are paid on an hourly basis,they are the heads of their respective departments, and they have2SeeMatter of FlinthoteCompany,55 N L. R B. 1442.SeeMatter of Bethlehem Supply Company,56 N. L. R.B. 439.The Field Examinerreported that the CIOsubmitted 164 membership cards, of which130 were datedMay 1944, 6 in June 1944, 12 in July 1944, 4 in August1944, and 12 wereundated;and that therewere 200 employees In the alleged appropriate unit.The AFLrelies upon Its contractwith the Companyas evidence of Its Interest In theproceeding.We find nomerit In theAFL's contentionthat, since most of the cards submitted by theCIO are dated before the time of the dismissal of the petition In the prior case, the CIO hasnot demonstrated a present Interest with respect to the employees It seeks to represent.As noted before, the dismissal was predicated on the fact that an agreement operatedas a bar,and no election was held. GREEN BAY DROP FORGECOMPANY337authority effectively to recommend hiring and discharging.We shallexclude them as supervisory employees.We find that all production and maintenance employees of the Com-pany at its Green Bay, Wisconsin, operations, including probationaryemployees and watchmen, but excluding office and clerical employees,militarized armed guards, foremen, and all other supervisory employ-ees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichnas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Green Bay DropForge Company, Green Bay, Wisconsin, an election by secret ballotshall be conducted as early as possible, but not,later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the-Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by UnitedFarm Equipment and Metal Workers of America, CIO, or by Inter-national Brotherhood of Blacksmiths, Drop Forgers & Helpers, Local93, AFL, for the purposes of collective bargaining, or by neither.625563-45-vol. 60-23